“ This court, while it is not disposed to deny that reports, which are erroneous upon the face of them, may be objected to at the hearing, or excepted to in the appellate court, although the same were not specially excepted to by the parties prior to the decree made in the cause, is, on the other hand, of opinion, that without such exception, imports shall not be impeached on grounds, or in relation to subjects, which may be affected by extraneous testimony; of which nature is the report in this cause, so far as it relates to the interest claimed against the appellants; and that the report, on which the decree of the county court is founded, not being objected to, is conclusive between the parties.”
Decree of the superior court of chancery reversed, and that of the county court affirmed.